             Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 1 of 10



 1   The Law Offices of Jeffrey Lohman, P.C.
 2   Jeremy E. Branch – Bar # 303240
     4740 Green River Road., Suite 310
 3
     Corona, CA 92880
 4   (866) 329-4217, Ext. 1009
 5
     (657) 246-1312 - fax
     Email: JeremyB@jlohman.com
 6

 7   Attorneys for Plaintiff,
     ROBERT MCGOWN
 8

 9

10
                          UNITED STATES DISTRICT COURT

11                     NORTHERN DISTRICT OF CALIFORNIA
12

13
     ROBERT MCGOWN,                ) Case No.:
14                                 )
                       Plaintiff,  )
15
                  vs.              ) COMPLAINT and JURY DEMAND
16                                 ) (Telephone Consumer Protection Act)
17   CAPITAL ONE BANK (USA), N.A., )
                                   )
18
                       Defendant. )
19                                 )
                                   )
20

21

22                                      COMPLAINT
23
           ROBERT MCGOWN (Plaintiff), by his attorneys, alleges the following
24
     against CAPITAL ONE BANK (USA), N.A., (Defendant):
25

26                                 I.    INTRODUCTION
27
        1. Plaintiff brings this action on behalf of himself individually seeking damages
28

           and any other available legal or equitable remedies resulting from the illegal
                                             -1-

                                PLAINTIFF’S COMPLAINT
         Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 2 of 10



 1     actions of Defendant, in negligently, knowingly, and/or willfully contacting
 2
       Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 3

 4     Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. and in violation
 5
       of California’s Rosenthal Fair Debt Collection Practices Act (hereinafter
 6

 7     “RFDCPA”), Ca Civ. Code § 1788.17.
 8
     2. The TCPA was legislated to prevent companies like CAPITAL ONE BANK
 9

10
       (USA), N.A. from invading Americans’ privacy by stopping abusive “robo-

11     calls.” The legislative history “described these calls as ‘the scourge of modern
12
       civilization, they wake us up in the morning; they interrupt our dinner at night;
13

14     they force the sick and elderly out of bed; they hound us until we want to rip
15
       the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator
16

17     Hollings presumably intended to give telephone subscribers another option:
18
       telling the autodialers to simply stop calling.” Osorio v. State Farm Bank,
19
       F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).
20

21                      II.     JURISDICTION AND VENUE
22
     3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. §
23

24     227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012)
25
       holding that federal and state courts have concurrent jurisdiction over private
26

27     suits arising under the TCPA.
28



                                         -2-

                              PLAINTIFF’S COMPLAINT
          Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 3 of 10



 1   4. Venue is proper in the United States District Court for the Northern District
 2
        of California pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within
 3

 4      this District and a substantial part of the events or omissions giving rise to the
 5
        herein claims occurred, or a substantial part of property that is the subject of
 6

 7      the action is situated within this District.
 8
     5. The violations described in this Complaint occurred in California.
 9

10
                                      III.    PARTIES

11   6. Plaintiff is a natural person residing in San Francisco County, in the city of
12
        San Francisco, California.
13

14   7. Defendant is a corporation doing business in the State of California with its
15
        principal place of business located in McLean, Virginia.
16

17   8. At all times relevant to this Complaint, Defendant has acted through its agents,
18
        employees, officers, members, directors, heir, successors, assigns, principals,
19
        trustees, sureties, subrogees, representatives and insurers.
20

21                         IV.    FACTUAL ALLEGATIONS
22
     9. Defendant placed collection calls to Plaintiff seeking and attempting to collect
23

24      on alleged debts incurred through purchases made on credit issued by
25
        Defendant.
26

27   10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
28      F.3d 1265 (11th Cir. 2014).

                                             -3-

                              PLAINTIFF’S COMPLAINT
         Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 4 of 10



 1   11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
 2
        number (415) 852-02XX.
 3

 4   12. Defendant placed collection calls to Plaintiff from phone numbers including,
 5
        but not limited to (800) 955-6600.
 6

 7   13. Upon information and belief, based on the number, frequency and timing of
 8
        the calls, and on Defendant’s prior business practices, Defendant’s calls were
 9

10
        placed with an automatic telephone dialing system.           Defendant’s calls

11      constituted calls that were not for emergency purposes as defined by 47 U.S.C.
12
        § 227(b)(1)(A).
13

14   14. Defendant used an “automatic telephone dialing system,” as defined by 47
15
        U.S.C. § 227(a)(1), to place telephone calls to Plaintiff seeking to collect a
16

17      consumer debt allegedly owed by Plaintiff.
18
     15. Defendant’s calls were not for emergency purposes, which would be excepted
19
        by 47 U.S.C. § 227(b)(1)(A).
20

21   16. Defendant’s calls were placed to a telephone number assigned to a cellular
22
        telephone service for which Plaintiff incurs a charge for incoming calls
23

24      pursuant to 47 U.S.C. §227(b)(1).
25
     17. Defendant never received Plaintiff’s “prior express consent” to receive calls
26

27      using an automatic telephone dialing system or an artificial or prerecorded
28      voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

                                          -4-

                             PLAINTIFF’S COMPLAINT
          Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 5 of 10



 1

 2
     18. On or about August 30, 2017, Plaintiff spoke with a representative of
 3

 4      Defendant’s company at phone number (800) 955-6600 and told Defendant to
 5
        stop calling his cellular telephone.
 6

 7   19. During the conversation on August 30, 2017, Plaintiff gave Defendant’s
 8
        representative his full social security number to assist Defendant’s
 9

10
        representative in accessing his account before asking Defendant to stop

11      calling his cell phone regarding all of his accounts.
12
     20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his
13

14      cellular telephone and/or to receive Defendant’s calls using an automatic
15
        telephone dialing system in his conversation with Defendant’s representative
16

17      on August 30, 2017.
18
     21. Despite Plaintiff’s request to cease, Defendant continued to place calls to
19
        Plaintiffs cellular phone after June 8, 2018.
20

21   22. Despite Plaintiff’s request that Defendant cease placing automated collection
22
        calls to Plaintiff via the use of an automatic telephone dialing system,
23

24      Defendant continued to place at least one hundred forty-six (146) telephone
25
        calls via the use of an automatic telephone dialing system to Plaintiff’s cellular
26

27      telephone.
28



                                           -5-

                              PLAINTIFF’S COMPLAINT
            Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 6 of 10



 1     23. Defendant placed the great number of telephone calls to Plaintiff with the sole
 2
          intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay
 3

 4        the alleged debt claimed by Defendant, even when Plaintiff admittedly had
 5
          impaired ability to pay. This telephonic harassment caused Plaintiff
 6

 7        considerable anxiety and emotional distress.
 8
                      FIRST CAUSE OF ACTION
 9       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
10
                PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)

11     24. Plaintiff repeats and incorporates by reference into this cause of action the
12
          allegations set forth above at Paragraphs 1-23.
13

14     25. The foregoing acts and omissions of Defendant constitute numerous and
15
          multiple negligent violations of the TCPA, including but not limited to each
16

17        and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
18
       26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq.,
19
          Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
20

21        every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
22
       27. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
23

24        future.
25
       WHEREFORE, Plaintiff, ROBERT MCGOWN, respectfully requests judgment
26

27   be entered against Defendant, CAPITAL ONE BANK (USA), N.A., as follows:
28



                                            -6-

                               PLAINTIFF’S COMPLAINT
          Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 7 of 10



 1         a. Awarding Plaintiff statutory damages of five hundred dollars ($500.00)
 2
              multiplied by the number of negligent violations of the TCPA alleged
 3

 4            herein, to wit: one hundred forty-six (146) for a total of seventy-three
 5
              thousand dollars ($73,000.00);
 6

 7         b. Awarding Plaintiff actual damages and compensatory damages
 8
              according to proof at time of trial;
 9

10
           c. Granting Plaintiff such other and further relief as may be just and

11            proper.
12

13

14                           SECOND CAUSE OF ACTION
      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
15
                          CONSUMER PROTECTION ACT
16                                47 .S.C. § 227(b)(3)(C)
17   27. Plaintiff repeats and incorporates by reference into this cause of action the
18
        allegations set forth above at Paragraphs 1-23.
19
     28. The above listed acts and omissions of Defendant constitute numerous and
20

21      multiple knowing and/or willful violations of the TCPA, including but not
22
        limited to each and every one of the above cited provisions of 47 U.S.C. §
23

24      227 et seq.
25
     29. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
26

27      227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars
28



                                          -7-

                             PLAINTIFF’S COMPLAINT
               Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 8 of 10



 1         ($1,500.00) in statutory damages for each and every violation, pursuant to 47
 2
           U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3

 4      30. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
 5
     future.
 6

 7         WHEREFORE, Plaintiff, ROBERT MCGOWN, respectfully requests
 8
     judgment be entered against Defendant, CAPITAL ONE BANK (USA), N.A., as
 9

10
     follows:

11              a) Awarding Plaintiff statutory damages statutory damages of one
12
                   thousand five hundred dollars ($1,500.00) multiplied by the number of
13

14                 knowing and/or willful violations of TCPA alleged herein, to wit: one
15
                   hundred forty-six (146) for a total of two hundred nineteen thousand
16

17                 dollars ($219,000.00);
18
                b) Awarding Plaintiff actual damages and compensatory damages
19
                   according to proof at time of trial;
20

21              c) Granting Plaintiff such other and further relief as may be just and
22
                   proper.
23

24                   THIRD CAUSE OF ACTION
     DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT COLLECTION
25
                         PRACTICES ACT
26                    CA CIV CODE § 1788.17
27
        31. Plaintiff repeats and incorporates by reference into this cause of action the
28

           allegations set forth above at Paragraphs 1-23.
                                             -8-

                                 PLAINTIFF’S COMPLAINT
             Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 9 of 10



 1      32. Defendant violated the RFDCPA based on the following:
 2
                a) Defendant violated §1788.17 of the RFDCPA by continuously failing
 3

 4                 to comply with the statutory regulations contained within the FDCPA,
 5
                   15 U.S.C. § 1692 et seq.
 6

 7         WHEREFORE, Plaintiff, ROBERT MCGOWN, respectfully requests
 8
     judgment be entered against Defendant, CAPITAL ONE BANK (USA), N.A., as
 9

10
     follows:

11              a) Declaratory judgment that Defendant’s conduct violated the Rosenthal
12
                   Fair Debt Collection Practices Act;
13

14              b) Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt
15
                   Collection Practices Act, Cal. Civ. Code §1788.30(b);
16

17              c) Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair
18
                   Debt Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
19
                d) Actual damages and compensatory damages according to proof at
20

21                 time of trial;
22
                                    JURY TRIAL DEMAND
23

24      33. Plaintiff demands a jury trial on all issues so triable.
25
                                         RESPECTFULLY SUBMITTED,
26

27     DATED: April 16, 2019
                                         THE LAW OFFICE OF JEFFREY
28                                       LOHMAN, P.C.

                                               -9-

                                    PLAINTIFF’S COMPLAINT
     Case 4:19-cv-02028-YGR Document 1 Filed 04/16/19 Page 10 of 10



 1                           By: /s/ Jeremy E. Branch
 2                           Jeremy E. Branch
                             Attorney for Plaintiff
 3
                             Email: JeremyB@jlohman.com
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                 - 10 -

                      PLAINTIFF’S COMPLAINT
